Citation Nr: 0014338	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  93-12 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease including hypertension.

2.  Entitlement to an increased rating for a disability of 
the thoracolumbar spine, currently rated 20 percent 
disabling.

3.  Entitlement to an increased rating for a disability of 
the left knee, currently rated 10 percent disabling.

4.  Entitlement to an increased rating for a disability of 
the right knee, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from May 1975 to 
February 1989.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  The Board 
in March 1995 and August 1997 remanded the case for further 
development.  The case has recently been returned to the 
Board for appellate consideration. 

The attention of the RO is directed to the copy of a form 
completed by a VA physician in April 2000 and submitted 
directly to the Board.  This form lists numerous 
disabilities, many nonservice-connected, that have rendered 
the veteran unable to work since late December 1999.  This 
may reasonably be interpreted as a claim for individual 
unemployability (TDIU) or nonservice-connected pension.  
Neither issue is inextricably intertwined with the current 
claim for increase.  This matter is referred to the RO for 
clarification before any further action is required.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
cardiovascular disease including hypertension is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

2.  The veteran's disability of the thoracolumbar spine is 
productive of not more than moderate impairment with 
appreciable limitation of motion but no muscle spasm or 
neurological component objectively shown; there is evidence 
of functional impairment but the symptoms are predominately 
subjective.

3.  The veteran's disability of the left knee is principally 
manifested by knee pain with limitation of motion and 
patellofemoral symptoms; there is no instability and overall 
there is no more than mild functional impairment.

4.  The veteran's disability of the right knee is principally 
manifested by knee pain with limitation of motion and 
patellofemoral symptoms; there is no instability and overall 
there is no more than mild functional impairment.

5.  The veteran's thoracolumbar spine disability and 
disability of both knees has not rendered his disability 
picture unusual or exceptional in nature, markedly interfered 
with employment, or required frequent inpatient care as to 
render impractical the application of regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
cardiovascular disease including hypertension is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for a rating in excess of 20 percent for a 
disability of the thoracolumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.71a, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5292 (1999).

3.  The criteria for an evaluation in excess of 10 percent 
for a disability of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (1999).

4.  The criteria for an evaluation in excess of 10 percent 
for a disability of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for cardiovascular
disease including hypertension.

Factual background

The veteran's service medical records show blood pressure 
taken in early 1976 was 122/88 and, in late 1976, 126/74 and 
120/88.  It was 130/96 in mid 1976 when he was also evaluated 
and found to have a heart size at the upper limits of normal 
and described as globular shaped.  The impression was 
possible rheumatic heart disease with mitral insufficiency.  
Blood pressure in late 1978 was 132/90 and in early 1979 
132/86, 120/76 and 150/88.  Blood pressure recorded on 
several occasions during 1980 was 140/76, 130/80, 120/76 and 
120/60.  A I/VI systolic ejection murmur was noted on 
examination in late 1981.  A reading in 1983 was 160/80 and 
in 1984 recorded blood pressure was 146/80 and 126/82.  

Medical examination in April 1985 reported a normal heart and 
no history of high or low blood pressure or heart trouble.  
Blood pressure reported in 1986 was 130/86, 118/66 and 
104/76.  Medical examination April 1986 shows blood pressure 
rechecked on two days was 120/84, 120/90 and 110/74 and then 
124/80, 124/80 and 124/74.  Private hospital emergency record 
in February 1987 for back pain had blood pressure of 158/98 
and the same reading with a notation of mildly elevated blood 
pressure was reported in a military outpatient record dated 
in early February.  Later in 1987 reported blood pressure was 
130/80 and 120/80.  In late 1987 an echocardiogram was 
reported as normal although there was a reference to slight 
thickening of the aortic valve and mitral valve.  Blood 
pressure was 140/80 and valvular disease was doubted.  In 
1988, his blood pressure was reported as 118/72, 130/70, 
112/80, 112/68 and 142/84.  The October 1988 physical 
evaluation board report does not mention the heart or blood 
pressure.

VA examination in November 1989 showed blood pressure 120/80, 
normal heart rate and rhythm and no murmur, rubs or gallops.  
Other VA medical records show blood pressure 144/108 in 
January 1990.  

Private treatment showed blood pressure 120/100 in July 1990 
and hospitalization in late 1990 showed electrocardiogram and 
chest x-ray reported as acceptable although the heart was 
described as slightly enlarged and the conclusion was slight 
cardiomegaly.  The report notes hypertension as a serious 
illness.  VA hospitalization in late 1991 showed no report of 
significant adult illnesses.  Cardiac findings were no murmur 
and regular rate and rhythm.  An electrocardiogram was 
interpreted as borderline.  Blood pressure in mid 1991 was 
140/90 and 120/80 and a chest x-ray in September 1991 was 
unremarkable for the heart.  An outpatient report in late 
1991 showed an assessment of elevated blood pressure with 
readings 140/104 and 144/100 and 120/86.  In late 1992 blood 
pressure was 155/90 and 130/90. 

At an RO hearing in 1993 the veteran recalled being told at 
times by corpsmen in service that his blood pressure was high 
and that doctors inquired about his diet.  Subsequent VA 
medical records show hypertension reported initially in late 
1994.  A VA examiner in 1995 noted the veteran's heart showed 
a regular rate and rhythm with no murmur gallop or rub.  The 
examiner stated that the veteran gave a compelling story for 
coronary artery disease with risk factors including 
hypertension.  Contemporaneous records show normal stress 
test.  Reexamination in late 1997 was completed without 
records and the examiner relied upon the veteran's history of 
elevated blood pressure in service of 150/98 and 167/106 at 
VA eight months later, which the examiner characterized as 
severely elevated.  The examiner opined that if he did have 
hypertension at that time it would lend to his current 
hypertensive state.  

VA examination in 1998 again found hypertension and noted 
that an electrocardiogram revealed normal sinus rhythm and no 
wave abnormalities.  The heart showed a regular rate and 
rhythm and no murmur, gallop or rub.  Private hospitalization 
for chest pain in late 1998 reported negative study for 
myocardial infarction and stress test for ischemia.  VA 
review in early 1999 showed a normal myocardial perfusion 
scan.  Chest x-ray noted relatively low lung volume with 
secondary enlargement of the cardiac silhouette and crowding 
of pulmonary vasculature.  The impression was of a grossly 
unremarkable expiratory radiograph.  

A VA examiner in July 1999 stated that the claims folder was 
reviewed in detail.  The examiner reported the various blood 
pressures obtained during the 1980's and early 1990's and 
stated that the veteran did not have sustained blood pressure 
elevation until 1993.  The examiner also stated that review 
of the scientific literature from 1986 to the present did not 
show scientific evidence for chronic pain or stress as a 
cause of sustained hypertension.  The examiner noted the 
"globular heart" in service and subsequent echocardiogram 
showing no abnormality and the cardiology assessment of no 
need for prophylaxis in view of no valve or heart 
abnormalities.  

The examiner's assessment was hypertension that was not 
apparent during military service based on a review of the 
record and which was not manifested until at least three or 
four years after service.  The examiner also noted a possible 
functional heart murmur was previously reported but not found 
on recent examination and various complaints of chest pain 
with normal dobutamine thallium test in 1997 and normal 
thallium stress test in 1995.


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304.

Service connection may be granted for cardiovascular disease 
including hypertension although not otherwise established as 
incurred in service if manifested to a compensable degree 
within 1 year from the date of separation from service 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  38 C.F.R. § 3.309.

No presumptions may be invoked on the basis of advancement of 
the disease when first definitely diagnosed for the purpose 
of showing its existence to a degree of 10 
percent within the applicable period. This will not be 
interpreted as requiring that the disease be diagnosed in the 
presumptive period, but only that there be then shown by 
acceptable medical or lay evidence characteristic 
manifestations of the disease to the required degree, 
followed without unreasonable time lapse by definite 
diagnosis. Symptomatology shown in the prescribed period may 
have no particular 
significance when first observed, but in the light of 
subsequent developments it may gain considerable 
significance. Cases in which a chronic condition is shown to 
exist within a short time following the applicable 
presumptive period, but without evidence of manifestations 
within the period, should be developed to determine whether 
there was symptomatology which in retrospect may be 
identified and evaluated as manifestation of the chronic 
disease to the required 10-percent degree. 38 C.F.R. 
§ 3.307(c).

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be evidence of a current disability, usually shown by a 
medical diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); (2) There must also be competent evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) There must be 
competent evidence of a nexus between the in-service injury 
or disease and the current disability.  Such a nexus must be 
shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

For hypertensive vascular disease (hypertension and isolated 
systolic hypertension) a 10 percent rating is provided for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control. Note (1): Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days. For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, effective January 12, 1998.  

For hypertensive vascular disease (essential arterial 
hypertension) a 10 percent rating is provided for diastolic 
pressure predominantly 100 or more.  Note 2: When continuous 
medication is shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more, a minimum rating of 10 percent will be assigned.  
38 C.F.R. § 4.104, Diagnostic Code 7101 in effect prior to 
January 12, 1998.


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Where 
the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health care professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Consequently, lay assertions cannot constitute cognizable 
evidence in most instances, and as cognizable evidence is 
necessary for a well grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claim not well grounded.  This claim 
requires the application of the general rule requiring 
competent medical nexus evidence to well ground the claim.  
See for example Savage v. Gober, 10 Vet. App. 488 (1997) for 
a discussion of an exception to the general rule of Caluza, 
recently clarified in Voerth v. West, 13 Vet. App. 117 
(1999).  Regarding comment made by a VA examiner in 1997 
based upon history without benefit of the claims folder, the 
veteran is advised that such evidence does not constitute 
competent medical evidence.  Grover v. West, 12 Vet. App. 
109, 112 (1999), affirming LeShore v. Brown, 8 Vet. App. 406 
(1995).  Th examiner was equivocal noting the significance of 
hypertension "if" present earlier to current hypertensive 
disease. 

In view of the recent medical opinion, the Board finds that 
continuous symptomatology since service is not shown by 
medical evidence.  McManaway v. West, 13 Vet. App. 60 (1999).  
The VA examiner in 1999 did not attach significance to 
occasional elevated blood pressure in service and after 
service as an indicator of hypertension that was confirmed 
later based on sustained elevated blood pressure.  The 
examiner found hypertension initially present several years 
after service.  The January 1990 reading of elevated 
diastolic pressure may not have been available at the time of 
the 1999 evaluation but the examiner reviewed a record 
showing elevated pressure at various times before and after 
that date but this did not appear to influence the 
determination that sustained elevated blood pressure 
characteristic of hypertension was not present until several 
years later.  The Board cannot overlook 38 C.F.R. § 3.307(c) 
and its significance in this case. 

The duty to assist arises upon the appellant establishing a 
well grounded claim.  The Board cannot overlook that the VA 
examiner in 1999 did not offer an opinion of service 
connection for hypertension or cardiovascular disease on a 
direct or on a presumptive basis.  Competent evidence linking 
either disorder to service directly is not shown in the 
record elsewhere and such evidence has not been brought to 
the Board's attention as being outstanding but as yet not 
obtained.  The evidence on file shows recognition of the 
veteran's observation in service and after for chest pain.  
What it does not show is competent evidence of hypertension 
or cardiovascular disease in service but only hypertension 
initially several years thereafter.   

The Board observes regarding hypertension that neither the 
previous nor current version of the regulation that define 
hypertension or a compensable hypertension disability is 
favorable to the claim without competent evidence linking 
hypertension to service on a direct or presumptive basis.  
The recent VA opinion was not helpful to find the onset of 
hypertension during the first postservice year or during 
service as it does not offer a basis for direct or 
presumptive service connection.  Nor does any opinion of 
record confirm another cardiovascular disease linked to 
service.  The Board notes the veteran said he was not placed 
on medication for hypertension until 1994, several years 
after service.  The private hospital report in late 1990 that 
listed hypertension as a significant disease does not serve 
to establish the initial manifestation of the disease during 
service or on a presumptive basis.

As the Board finds the claims to be not well grounded, there 
is no burden upon the Board to require another opinion, or 
request further elaboration or explanation regarding a nexus 
between the veteran's service and hypertension.  Brewer v. 
West, 11 Vet. App. 228 (1998).  The Board must point out in 
response to the representative's argument regarding the duty 
to assist that it was the holding in Morton v. West, 12 Vet. 
App. 477 (1999) that absent the submission and establishment 
of a well-grounded claim, the VA Secretary cannot undertake 
to assist a veteran in developing facts pertinent to his or 
her claim and that any perceived or actual failure by the 
Secretary to render assistance in the absence of a well-
grounded claim cannot be legal error.  The Board reviewed 
hearing testimony and asked for further development that the 
RO completed.  There is no report of other evidence pertinent 
to the claim that is likely available but as yet not 
obtained.  Although the Board in remanding the case may have 
given the impression that the claims were well grounded, the 
current standard for such claims must be applied to determine 
if the criteria are met.  Stegall v. West, 11 Vet. App. 268 
(1998).

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim.  
The veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground the claims.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The veteran is not prejudiced by the 
Board's decision denying the claims as not well grounded.  A 
review on the merits would afford the claims more 
consideration than warranted under the circumstances.  


II.  Increased ratings for the thoracolumbar spine and the 
knees

Factual background

The RO in 1990 granted service connection for traumatic 
arthritis (Diagnostic Code 5010) of both knees and rated each 
10 percent under Diagnostic Code 5257 criteria.  The RO also 
granted service connection for mechanical thoracolumbar pain 
with limitation of motion and thoracolumbar scoliosis that it 
rated 20 percent under Diagnostic Code 5292 criteria.

With the veteran's claim for increase in late 1991 the RO 
obtained VA medical records and in 1992 a VA examination.  
The veteran reported back and knee pain to the examiner and 
that he worked as a meter reader for a water company.  
Regarding the spine, the examiner reported a fixed deformity 
on the right, forward flexion and extension each to 50 
degrees, lateral flexion 25 degrees on the right and 10 
degrees on the left, and rotation to 20 degrees on the right 
and 10 degrees on the left.  Reflexes were reported as 3/4 at 
the knee and 2/4 at the ankle.  Pinprick sensation was intact 
and straight leg raising was negative.  There was no atrophy.  
An x-ray was read as normal.  The diagnosis was nonradiating 
low back pain. 

Regarding the knees, they were found not to be unstable or 
tender.  Both knees showed range of motion of 0 to 110 
degrees, mild patellofemoral symptoms and mild apprehension 
and patellofemoral compression.  X-ray was unremarkable 
except for a lose body in the left knee.  The diagnosis was 
mild bilateral patellofemoral syndrome.  

The veteran's hearing testimony highlighted complaints of 
back pain and weakness of the knees.  Private treatment for 
low back pain was reported in late 1993.

VA reexamined the veteran in 1995 after he had right knee 
arthroscopy for increasing right knee pain.  The examiner 
noted complaints of persistent knee pain and mild low back 
pain.  The veteran had a slow antalgic gait and used a cane 
and he had a limp secondary to an ankle brace.  He had no 
other posture abnormalities and back musculature was 
symmetric without atrophy or spasm.  Forward flexion was 75 
degrees, extension 10 degrees, lateral bending 20 degrees and 
rotation 30 degrees to the right and left.  The veteran had 
negative straight leg raising and 5/5 muscle strength in all 
major muscle groups.  The diagnosis was low back strain with 
limited motion and without neurologic involvement.

Regarding the knees, the examiner reported they were negative 
for effusion with well-healed arthroscopic scars.  Range of 
motion was 0 extension bilaterally with flexion to 105 
degrees on the right and 115 degrees on the left.  The 
Lachman's, anterior-posterior dura and pivot shift tests were 
negative.  The examiner reported positive patellofemoral 
crepitus and brunches bilateral.  X-ray of both knees was 
reported as showing mild osteoarthritis changes of the 
patellofemoral joint and at the tibial eminencies.  The 
diagnosis was mild osteoarthritis, patellofemoral joints of 
both knees.

The record was supplemented with contemporaneous VA 
outpatient records showing knee pain complaints predominating 
with varied ranges of motion.  Private treatment in 1996 
noted the veteran walked a great deal checking meters. 

When VA examined the veteran in 1997 he complained of back 
pain that increased with walking and that he had need of a 
cane for the back and knee pain.  It was reported that 
physical therapy and use of a corset had not helped him.  The 
examiner found no atrophy of the spine or lower extremities 
and no tenderness of the spine.  He could flex to within 12 
inches of the floor, extend 30 degrees and bend laterally 45 
degrees on both sides.  Muscles examined showed 5/5 strength, 
straight leg raising was negative and there were no lower 
extremity sensory changes.  He grimaced and performed slowly 
when asked to bend and he had no reflex changes or clonus.  
X-ray was read as showing a 10 degree thoracic scoliosis to 
the right and traction spur at the superior end of plate of 
the L4 vertebral body.  

The examiner's assessment noted the complaint of constant 
pain with particular activities but that significant 
disability was not found on examination or x-ray.  The 
veteran had evidence of some pain but normal strength and no 
evidence of cord or nerve root involvement.  The examiner 
found this a chronic back pain with mild disability.  The 
examiner opined that the veteran could be employed but not in 
a heavy laboring job and that severity of back pain in a 
sedentary job could not be commented on since it seemed more 
subjective.  

The examination of the knees noted additional complaints of 
occasional effusion, and difficulty squatting or going up or 
down steps.  The veteran did not report instability, locking 
or popping.  The examiner found no incisions or effusions, 0 
to 115 degrees range of motion and mild varus correctable to 
neutral.  The Lachman's and pivot shift tests were negative 
and there was no thigh or gastrocnemius muscle atrophy.  The 
examiner found that medial joint line was tender in both 
knees, and there was pain on to the extreme of flexion but a 
relatively normal, painless range of motion without crepitus, 
locking or popping.  X-rays were reported as unremarkable but 
the radiology interpretation was mild osteoarthritis changes 
of the knees.  

The examiner's assessment was that the veteran may have some 
mild chondromalacia of both knees but no evidence of 
arthritis or meniscal pathology.  The examiner opined that 
this should give him no disability. 

On a VA examination in 1998 the veteran described a stabbing, 
burning, nonradiating back pain, difficulty standing for long 
periods of time or bending over.  He reported flare-ups 
several times a week that may be alleviated with lying supine 
or occasional anti-inflammatory medication.  The examiner 
found no atrophy, 5/5 strength and a slight touch sensation 
difference in the four small toes of the left foot.  He could 
bend at the waist to about 12 inches from the floor, and he 
had about 30 degrees of extension and about 45 degrees of 
lateral flexion to both sides.  The veteran had no tenderness 
or palpable muscle spasm.  X-ray was reported as 
unremarkable.  

The examiner's assessment was that the veteran had chronic 
low back pain without organic etiology that could be found, 
except that he grimaced with motion of the spine and stated 
he had difficulty walking long distances secondary to getting 
weak and fatigability.  The examiner stated that it was 
difficult to comment on his employability since most of the 
findings were subjective and not objective.

Concerning the knees, the veteran reported more pain lately 
and mild pain medially but he denied any instability.  He 
stated that he had some swelling but no locking or popping 
and that the knees made it difficult for him to walk long 
distances or up and down steps.  He reported flare-ups after 
walking long distances or standing for a long time.  The 
examiner reported very normal appearing lower extremities 
with a very mild varus of both knees.  Both knees show range 
of motion 0 to 115 degrees, no effusion, no instability with 
pivot shift or Lachman's test and no thigh atrophy.  The 
examiner found a mildly tender medial joint line bilaterally 
and that the veteran grimaced mildly on flexion and extension 
of both knees.  He had excellent quadriceps and hamstring 
strength.  X-ray was read as showing very mild spurring and 
narrowing of the medial joint line.

The assessment was of very mild medial compartment 
degenerative joint disease of both knees.  The examiner 
stated this would make it difficult for the veteran in an 
occupation dealing with long periods of standing, walking or 
climbing.  The examiner stated that he would still be able to 
function well with the knees on long periods of activity, 
however he would fatigue earlier than a normal person and 
therefore had some mild disability.

The record of private hospitalization in mid 1998 for chest 
pain noted a rural water department employed the veteran.  
There was a reference to arthritis and chondromalacia of the 
knees and that he was ambulatory with a cane.  A VA record in 
1999 mentioned generalized pain complaints.  


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1999), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Powell v. West, 13 Vet. App. 31 (1999), Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.). (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). (d) Excess fatigability. (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly. (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

Other impairment of the knee, recurrent subluxation or 
lateral instability that is severe shall be rated 30 percent, 
if moderate, 20 percent and if slight, 10 percent.  
Diagnostic Code 5257.
 
Cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint shall be rated 
20 percent.  Diagnostic Code 5258.

Limitation of flexion of the leg to 15°shall be rated 30 
percent.  Flexion limited to 30° shall be rated 20 percent.  
Flexion limited to 45° shall be rated 10 percent.  Flexion 
limited to 60° shall be rated 0 percent.  Diagnostic Code 
5260.

Limitation of extension of the leg to 45° shall be rated 50 
percent.  Extension limited to 30° shall be rated 40 percent.  
Extension limited to 20° shall be rated 30 percent.  
Extension limited to 15° shall be rated 20 percent.  
Extension limited to 10° shall be rated 10 percent and 
extension limited to 5° shall be rated 0 percent.  Diagnostic 
Code 5261.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement that for the knee is 
flexion 140 degrees and extension 0 degrees.  38 C.F.R. 
§ 4.71, Plate II.

Ankylosis of the knee extremely unfavorable, in flexion at an 
angle of 45° or more shall be rated 60 percent.  In flexion 
between 20° and 45° shall be rated 50 percent.  In flexion 
between 10° and 20° shall be rated 40 percent.  Favorable 
angle in full extension, or in slight flexion between 0 and 
10° shall be rated 30 percent.  Diagnostic Code 5256.

Limitation of motion of the lumbar spine may be rated as 
follows: severe, 40 percent; moderate, 20 percent; and 
slight, 10 percent.  Diagnostic Code 5292.

Under diagnostic code 5289 a 40 percent evaluation may be 
assigned for favorable ankylosis of the lumbar spine.  A 50 
percent evaluation may be assigned for unfavorable ankylosis 
of the lumbar spine.

Under Diagnostic Code 5293 a 60 percent evaluation may be 
assigned for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
A 40 percent rating may be assigned for severe intervertebral 
disc syndrome productive of recurring attacks with 
intermittent relief.  A 20 percent rating may be assigned for 
moderate intervertebral disc syndrome productive of recurring 
attacks.  A 10 percent rating may be assigned when mild and 0 
when postoperative, cured.  

Lumbosacral strain may be rated as follows: severe; with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, 40 percent; with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, 20 percent; with characteristic pain on 
motion, 10 percent; with slight subjective symptoms only, 0 
percent.  Diagnostic Code 5295.


Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for increased disability compensation is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed to the extent possible and that no further duty to 
assist exists with respect to the claim.  The veteran has 
been provided comprehensive evaluations in connection with 
the claim and other records have been obtained as the Board 
asked for in remanding the case after reviewing the veteran's 
Board hearing testimony.  The RO had a medical evaluation 
that addressed the provisions of 38 C.F.R. §§ 4.40 and 4.45 
and comment on the extent of functional loss as discussed in 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  It was the 
holding in Johnson v. Brown, 9 Vet. App. 7, 10 (1996), that 
functional loss due to pain will be rated at the same level 
as the functional loss where motion is impeded.

The record reflects that the veteran did report for the 
examinations and that they were comprehensive and addressed 
relevant rating criteria.  The medical examinations include 
sufficient detail regarding the veteran's thoracolumbar spine 
disorder and disability of both knees to apply current rating 
criteria and are considered the best evidence for an informed 
determination of the veteran's current impairment.  There 
have been four comprehensive examinations since 1992 and 
nothing more recent or as comprehensive in evaluating the 
disabilities since the VA examination in 1998 has been 
mentioned.  The recently received statement did not indicate 
records existed showing increased disability of the 
thoracolumbar spine or the knees that were adequate for 
rating.  Stegall, supra, Johnson v. Brown, 9 Vet. App. 7 
(1996); Robinette, supra.  Also, the rule for increased 
ratings not shown to have had an ascertainable increase 
before the date of claim would not allow for increase prior 
to date entitlement arose given the facts of this case so the 
relevancy of current information to the evaluation in this 
case can legitimately be questioned as a basis for another 
remand.  And, it should be noted that this appeal arose from 
the denial of an increased rating in 1992 and no 
ascertainable increase has been shown over three additional 
comprehensive examinations through 1998.  See, Harper v. 
Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. 
App. 129, 135 (1993) and VAOPGCPREC 12-98.

The veteran's lumbar spine disability has been rated during 
this appeal in accordance with the provisions of 38 C.F.R. § 
4.71a, Diagnostic Codes 5292 which assesses limitation of 
motion as the primary rating criteria for the incremental 
ratings from 10 to 40 percent.  The veteran has been provided 
the essential rating criteria.  The Board finds the selected 
rating scheme appropriate for the veteran's disability in 
view of the diagnosis and symptomatology.  

It is noted that diagnostic codes predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
on functional loss due to pain on use or due to flare-ups 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson, supra, and 
DeLuca, 8 Vet. App. at 206.  Therefore, consideration of an 
increased evaluation based on functional loss due to pain on 
flare-ups with limitation of motion of the lumbar spine is 
proper.

The record reflects that the RO in its decisions rated the 
veteran's disability on the basis of then current VA 
examination records and other treatment reports, which 
included complaints of lower back pain.  

Viewed collectively, the examination reports, which record 
observations through 1998, show persistent pain complaints 
and orthopedic findings but no neurologic deficit as 
contemplated in the criteria for intervertebral disc 
syndrome.  Nor was lumbosacral strain diagnosed.  Therefore 
the most plausible rating scheme appears to be under 
Diagnostic Code 5292.  The veteran has reported having 
difficulty because of his lumbar pain, and the VA 
examinations through 1998 reported findings that would be 
indicative of disability principally on an orthopedic basis 
with demonstrable limitation of motion.  The examiners have 
questioned the level of impairment in commenting on the level 
of objective findings versus subjective complaints. 

Applying the pertinent information to the rating schedule 
criteria leads the Board to conclude that a higher evaluation 
is not warranted.  The back disorder symptoms objectively 
confirmed, overall, appear to warrant no more than the 
corresponding percentage evaluation under Code 5292 of 20 
percent.  The rating for the veteran's lumbar spine disease 
must be coordinated with functional impairment.  38 C.F.R. 
§ 4.21.  Here applying the rating schedule liberally results 
in a 20 percent evaluation recognizing more than a mild or 
slight disorder.  The examiners were evaluating the 
disability under applicable VA criteria.  As demonstrated on 
the recent VA examinations, there is evidence of functional 
impairment with exacerbations and demonstrable limitation of 
motion but subjective symptoms appear to predominate.  The 
examiners, overall, were very careful in describing the 
veteran's presentation and there did not appear to be an 
appreciable inconsistency between his presentation and the 
objective evidence of his disability.  

The Board observes that nothing from the examiners indicated 
effort dependence or inconsistency in the lumbar spine 
movement.  The Board attaches weight to the limitation of 
motion reported and which examiners have equated with mild 
disability.  Further, the preponderance of the evidence is 
against an increased evaluation based on functional loss due 
to pain on use or due to flare-ups, as the veteran's 
complaints of pain, when evaluated in association with 
clinical objective findings would not appear to reflect a 
level of impairment greater than the disability level 
contemplated in the current 20 percent evaluation without 
reporting to speculation.  The most recent VA examination 
addressed the essential elements and found evidence thereof.  
There was functional limitation conceded that would be 
consistent with the level of impairment contemplated in the 
20 percent evaluation, in view of the characterization of 
predominately subjective symptoms on the two most recent 
examinations.  There has been no evidence of persistent 
muscle spasm and no atrophy.  Thus, the Board finds that 
38 C.F.R. §§ 4.40, 4.45, or 4.59 does not provide a basis for 
a higher rating. 

The evaluation the Board sought and which the veteran did 
attend was deemed necessary to assess the level of disability 
under the applicable rating criteria.  The current complaints 
of principally limitation of motion and pain are noted but, 
significantly, the VA and other examiners have not reported 
objective evidence of disabling disease from an orthopedic or 
neurological standpoint to support a higher rating than 20 
percent.  The VA examiners in 1997 and 1998 were very careful 
in explaining the basis for the conclusion that the veteran 
was, in essence, plagued with a lumbar spine disorder that is 
predominated by subjective symptoms.  Thus the 20 percent 
rating would appear to reflect the overall functional 
impairment with exacerbations.  Therefore in view of the 
examination findings, the Board is of the opinion that, 
alternatively, an evaluation greater than 20 percent cannot 
be assigned under Diagnostic Code 5295 for lumbosacral 
strain.  Further, there is no ankylosis reported currently to 
permit the application of Diagnostic Code 5289 or more 
significant limitation of motion to allow for the maximum 
rating of 40 percent that is the next higher rating under 
Diagnostic Code 5292. 

The veteran's disability of the knees is rated currently in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5257, which assess basically the level 
of orthopedic disturbance from subluxation or lateral 
instability and limitation of motion as primary rating 
criteria for the incremental ratings from 10 to 50 percent.  
The veteran has been provided the essential rating criteria.  
The Board finds this rating scheme more appropriate for the 
veteran's disability in view of the diagnosis for the knee 
and symptomatology.  Pernorio, supra.; 38 C.F.R. 
§§ 4.20, 4.21.  There is no instability shown however and 
arthritis requires an application of limitation of motion 
criteria.

The Board observes that the RO assigned a 10 percent 
evaluation for each knee based upon recent VA examinations 
that did report appreciable crepitus and range of motion 
slightly less than the norm when it is compared to the 
standardized description of knee motion in the rating 
schedule and no instability or effusion.  Although the right 
knee is postoperative it does not appear to be manifested by 
appreciably greater residuals than the left knee.  The 
examiners have not made a distinction between the knees in 
discussing the level of disability.

Applying this information to the rating schedule criteria 
leads the Board to conclude that an increased evaluation is 
not warranted for either knee.  The knee symptoms, overall, 
do appear to more closely approximate a level of impairment 
contemplated in a schedular evaluation of 20 percent.  The 
rating scheme does not require a mechanical application of 
the schedular criteria, and here applying the rating schedule 
liberally results in a 10 percent evaluation recognizing 
mildly symptomatic knees characterized by painful motion and 
some weakness but no instability.  The recent examination 
accounted for the complained of weakness in assessing the 
disability of the knees as mild. 

The objective examination findings clearly support a 
conclusion that the veteran's disorder is productive of 
disability.  The Board observes that overall the knees have 
objectively manifested limitation of motion and pian is 
complained of.  The intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint would clearly be appropriate in the veteran's case and 
allow for a 10 percent rating under 38 C.F.R. § 4.59. 

The several VA examinations appear to have clearly addressed 
the veteran's complaints and reported objective 
manifestations likely related to the disability.  The more 
recent statements of functional limitation in the workplace 
are pertinent to the disability evaluation.  The Board cannot 
overlook the fact that four examinations have found at most a 
mild disability and that in 1998 the functional impairment 
was discussed and it did not serve to raise the level of 
disability.  The Board observes that an evaluation under 
Diagnostic Code 5257 assesses principally the recurrent 
subluxation or lateral instability, which is not shown, and 
thus a noncompensable evaluation would be appropriate.  
38 C.F.R. § 4.31.  The Board notes that arthritis has been 
included as a component of the disability thereby requiring 
limitation of motion criteria under Diagnostic Codes 5260 and 
5261.  However, this does not warrant a higher evaluation 
with consideration given to the rating factors in 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 since the recent examination found 
only mild disability after evaluating the functional 
impairment.  

The rating scheme chosen by the RO takes on additional 
significance in view of a recently issued precedent opinion 
of the VA General Counsel that authorizes multiple ratings 
for a disability where there is additional disability 
currently existing characterized by different manifestations.  
VAOPGCPREC 23-97.  See also VAOPGCPREC 9-98.  The Board is 
bound by precedent opinions of the VA General Counsel.  
38 U.S.C.A. § 7104(c).  

The facts of this case do not fall within the guidelines for 
assignment of multiple ratings, as it is clear that the 
disability does not include instability and lateral 
subluxation is not mentioned.  The current rating accounts 
for the demonstrable functional impairment that otherwise 
would not be compensable under the specific rating criteria 
for limitation of motion under Diagnostic Codes 5260 and 
5261.  

The Board interprets the examiner's characterization of the 
disability as a quantification of the overall level of 
disability taking into account impairment that may coincide 
with flare-ups.  Thus, the 10 percent rating is based upon 
the application of 38 C.F.R. § 4.40, 4.45 and 4.59 and 
Diagnostic Code 5003.  The examiners have consistently 
indicated no more than mild disability.

The is no limitation of leg extension and the Board finds no 
basis upon which to predicate a grant of entitlement to a 20 
percent evaluation under diagnostic code 5261.  VA 
examinations have not shown ankylosis of either knee, thereby 
precluding an evaluation under diagnostic code 5256.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. § Parts 3 and 4, whether 
or not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating.  The Board finds that 
the evidence viewed objectively more nearly approximates the 
criteria for a 20 percent evaluation for the thoracolumbar 
spine and a 10 percent evaluation for each knee and thus 
preponderates against the claim for increase.

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the disabilities considered herein have not 
been shown to markedly interfere with employment, nor has it 
required frequent inpatient care.  His work history has been 
reported on several examinations since 1992 and on none of 
the examinations did he report any significant limitation in 
his ability to work.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to service connection for cardiovascular disease 
including hypertension is denied.

An increased rating for a disability of the thoracolumbar 
spine is denied.

An increased rating for a disability of the left knee is 
denied.


An increased rating for a disability of the right knee is 
denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

